DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1–8 and 15–18 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Brown, US 2015/0211452 (“Brown”) in view of Wagner et al., US 2003/0121845 A1 (“Wagner”). 
Claims 9–11 are rejected under 35 U.S.C. 103 as being obvious over Brown in view of Wagner and Rocklitz et al., US 2014/0325946 (“Rocklitz”)1. 
Claims 12–14 are rejected under 35 U.S.C. 103 as being obvious over Brown in view of Wagner and Decoster et al., US 2018/0369735 (“Decoster”). 
Claim 1 describes an air filtration element for removal of particulates from an airstream. The air filtration element comprises the structural features of a first plurality of flutes having open upstream ends and a second plurality of flutes having open upstream ends. The second plurality of flutes are arranged in a parallel flow configuration with the first plurality of flutes. The second plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area, or filter media relative to the first plurality of flutes. The first plurality of flutes and second plurality of flutes have a common upstream and common downstream face. 
Claim 1 also describes the performance characteristics of when loading of the filter element with dust under substantially constant velocity, the first plurality of flutes and second plurality of flutes have substantially equal initial pressure drop from the upstream face to the downstream face. The first plurality of flutes has an initial velocity greater than the initial velocity of the second plurality of flutes. The pressure drop across the first plurality of flutes and second plurality of flutes remains substantially equal relative to one another while the velocity of 
It is noted here that the terms “substantially constant” and “substantially equal” with regard to velocity and pressure are not indefinite as a person of ordinary skill in the art would understand that there are some variability in velocity and pressure in a filter element, and one of ordinary skill in the art would appreciate that such parameters can still be substantially constant. 
Fig. 5 of Applicants disclosure discloses filter media element 500 with one type of filter media comprising a first plurality of flutes 510 and a second plurality of flutes 520. Spec. Fig. 5, p. 31, ll. 25–31. The first plurality of flutes 510 are wider than the second plurality of flutes 520 but have roughly the same height. Spec. Fig. 5, p. 31, ll. 25–31. Fig. 5 of the instant disclosure has all the structural and performance features of the claimed invention. 

    PNG
    media_image1.png
    767
    650
    media_image1.png
    Greyscale

 Brown teaches a fluted filter media pack 400 for removal of particulates from an airstream. Brown Fig. 4, [0058].  The media pack 400 comprises a first plurality of flutes 406 and a second plurality of flutes 408 arranged in a parallel flow configuration. Id. at Fig. 4, [0058]. Additionally, Brown teaches that its second plurality of flutes 408 have a different shape or cross sectional area than flutes 406. Id. at Fig. 4, [0058]. Furthermore, Brown teaches that its flutes 406 and 408 have a common upstream face and common downstream face. Id. at Fig. 4, [0058].  

    PNG
    media_image2.png
    455
    480
    media_image2.png
    Greyscale

Brown does not explicitly teach performance parameters such as initial pressure drop, initial velocity, the pressure drop and velocity change during dust loading. However, Brown’s Fig. 4 embodiment has the same structural features as Applicant’s Fig. 5 embodiment because the filter element is made of a single filter media type, and the first flutes 406 are wider than the second flutes 408, with each flute type 406, 408 having roughly the same height.  Since the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).
Additionally, it is noted here that Brown does not explicitly specify how a fluid flows through the fluted filter media 400. In the analogous art of fluted filter media, Wagner discloses a fluid flow direction in the fluted media 400, where all the flutes have open upstream ends. Wagner Fig. 4, [0048]. It would have been obvious for Browns first plurality of flutes 406 and second plurality of flutes 408 to have open upstream ends as such design is recognized in the fluted filter media art as being suitable for fluted filter media. 
Claim 2 describes the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes is greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 10 percent of dust loading capacity. Claim 3 describes the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes being greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 15 percent of dust loading capacity. Claim 4 describes the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes being greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 20 percent of dust loading capacity.
While Brown does not explicitly disclose any details about velocity transition versus dust loading capacity, the claimed properties of functions are presumed to be inherent since the filter element disclosed by Fig. 5 of the instant disclosure is substantially identical to Brown’s filter media 400 of Fig. 4 as they share the same structure and media material as described in claim 1. MPEP 2112.01(I).
Claim 5 describes the air filtration media element of claim 1, the first plurality of flutes is arranged in a first plurality of layers of the fluted media, and the second plurality of flutes is arranged in a second plurality of layers of the fluted media. 
Brown’s filtration media 400 has a first plurality of flutes 406 arranged in a first plurality of layers and a second plurality of flutes 408 arranged in a second plurality of layers. Brown Fig. 4, [0004]. 

    PNG
    media_image3.png
    523
    932
    media_image3.png
    Greyscale

Claim 6 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the volume of the media element, and the second plurality of flutes comprises from 90 to 10 percent of the volume of the media element. Claim 7 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the volume of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the volume of the media element. Claim 8.describes the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 percent of the volume of 
Brown does not explicitly discloses the volume ratio between first plurality of flutes 406 and second plurality of flutes 408. However, Brown discloses that the volume asymmetry measures the media volume ratio of the larger media volume bounded by the flute peaks to the smaller media volume bounded by opposite flute peaks.  Brown [0059]. Brown also discloses that media volume asymmetry is beneficial for improved fluid flow and improved loading performance. Brown [0060]. 
It would have been obvious to use routine experimentation to optimize the volume ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 6–8 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 9 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the media surface area of the media element, and the second plurality of flutes comprises from 90 to 10 percent of the media surface area of the media element. Claim 10 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the media surface area of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the media surface area of the media element. Claim 11 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 percent of media surface area of the media element, and the 
Brown does not explicitly discloses the surface area ratio between first plurality of flutes 406 and second plurality of flutes 408. In the analogous art of fluted filtration media, Rocklitz discloses that increasing the surface area of the media can enhance the filtration performance. Rocklitz [0083]. 
It would have been obvious to use routine experimentation to optimize the surface area ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 9–11 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 12 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the inlet face of the media element, and the second plurality of flutes 20comprises from 90 to 10 percent of the inlet face of the media element. Claim 13 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the inlet face of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the inlet face of the media element. Claim 14 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 
Brown does not explicitly discloses the inlet face ratio between first plurality of flutes 406 and second plurality of flutes 408. In the analogous art of fluted filters, Decoster discloses that the inlet faces affects filter performance. Decoster [0288]. 
It would have been obvious to use routine experimentation to optimize the inlet face ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 12–14 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 15 requires that the air filtration media element of claim 1, further comprises a third plurality of flutes arranged in parallel flow with the first and second plurality of flutes. The first, second, and third plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area, or filter media. 
Brown’s filter media pack 400 further comprises a third plurality of flutes (the flute between protrusions 417 and 418) arranged in parallel flow with the first and second plurality of 

    PNG
    media_image4.png
    482
    640
    media_image4.png
    Greyscale

Claim 16 describes the air filtration media element of claim 1. The air filtration media element further comprises a third plurality of flutes arranged in parallel flow with the first and second plurality of flutes. Each of the first, second, and third pluralities of flutes is arranged in a separate plurality of layers. 
Brown’s first, second and third pluralities of flutes is arranged in a separate plurality of layers. Brown Fig. 4. Additionally, the third plurality of flutes (i.e.,  the flutes between 

    PNG
    media_image5.png
    486
    834
    media_image5.png
    Greyscale


Claim 17 describes the air filtration media element of claim 16, the separate plurality of layers media are arranged in a wound or stacked configuration. Brown’s separate plurality of layers media 400 can be arranged in a stacked configuration as shown in Brown Fig. 18, [0083]. 
Claim 18 describes the air filtration media element of claim 1, the differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area or filter media are regular and repeating. Brown shows that the differences of flute 406 and 408 in flute shape, flute size, flute height, flute width, flute length, cross-flute area or filter media are regular and repeating. Brown Fig. 4, [0045]. 

Response to Arguments
Specification
The examiner withdraws the objection as the applicant has amended the specification to overcome the objection. 
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the claims rejections under 35 USC §112(b) as the applicant’s arguments are persuasive.
Claim Rejections - 35 USC §§ 102 and 103
The applicant traverses the rejection under 35 USC §102(a)(1) over Brown. The applicant argues that the flutes 406 and 408 of Brown are on different sides of the media pack (i.e., upstream vs downstream) with flutes 406 on upstream and flutes 408 on downstream side. Applicant Rem. dated Jul. 19, 2021 (“Applicant Rem.”) p. 13. The applicant further submits the large flutes 406 are on the upstream side and therefore have an open upstream end, and flutes 408 are on the downstream side and therefore have closed upstream ends. Id. The applicant concludes that since the amended claim distinguishes over Brown because the instant claim 1 requires both flutes set to have open upstream ends while Brown has one of the pluralities of flutes 406 or 408 open and the other closed. Id. 
Based on the same grounds, the applicants requested withdrawal of 35 USC 103 rejections as the cited art fails to cure the deficiencies of Brown as stated above. Id. at .p. 14. 
The examiner withdraws the claims rejections under 35 USC §102(a)(1) as the applicant’s amended claim 1 overcomes the rejection. However, amended claim 1 is obvious over Brown in view of Wagner. Details are available above.
The Applicant misinterprets Brown in arguing that the flutes 406 and 408 are on different sides of the media pack, because flutes 408 are described as being “downstream” of flutes 406.  
Rather, Brown’s device operates as follows.  Fluid is introduced into the inlet end of the filter element.  The fluid moves into the larger flutes 406.  Brown [0058]. As the fluid moves down the length of the filter element, the fluid flows through the filter material that separates the Id.  The purified fluid then exits the filter element through the outlet end.  The flutes extend the length of the filter element.  This configuration is illustrated in Fig. 14 of Wagner.


    PNG
    media_image6.png
    854
    1301
    media_image6.png
    Greyscale

Therefore, the flutes 406, 408 are located on both sides of the filter element because they extend the length of the filter element.  The smaller flutes 408 are downstream of the larger flutes 406, because fluid flows from the larger flutes 406 into the smaller flutes 408 as the fluid flows down the length of the filter element.  
It is noted here that Brown does not disclose that any of its flutes set (406 or 408) have closed upstream ends. Instead, Brown discloses a filter element 1800 with upstream ends and downstream ends. Brown Fig. 18.  While Brown is silent about whether its upstream ends are open, in the analogous art of fluted filter media, Wagner discloses a fluted filter media 400 that 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Rocklitz reference is the PB-13 reference cited in the IDS dated Oct.07, 2019.